Citation Nr: 1213449	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-28 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right arm/elbow disability.

2.  Entitlement to an initial, compensable rating for right parietal scar, as residual of head trauma, prior to July 27, 2011.  

3.  Entitlement to a rating in excess of 10 percent for right parietal scar, as residual of head trauma, from July 27, 2011.

4.  Whether the May 23, 2007 rating decision properly applied the bilateral factor to the right and left lower extremities.

5.  Whether the May 23, 2007 rating decision properly assigned the overall combined evaluation for the Veteran's service-connected disabilities.

6.  Entitlement to an effective date earlier than February 11, 2004, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

WITNESS AT HEARING ON APPEAL

Appellant, D.B., and J.B.


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to September 1945.

This appeal to the Board of Veterans' Appeals (Board) arose from RO rating decisions dated in December 2006, February 2007, May 2007, August 2007, and July 2008.

In a December 2006 rating decision, the RO, inter alia, denied service connection for a right arm/elbow disability.  The Veteran filed a notice of disagreement (NOD) in July 2007, and the RO issued a statement of the case (SOC) in July 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2008. 

In a February 2007 rating decision, the RO, inter alia, granted an earlier effective date of November 4, 1947 and assigned a 0 percent rating for residuals of a head trauma, to include a right parietal scar, and granted service connection and assigned an initial, 10 percent rating for residuals of a head trauma, to include skull indentation, also effective from November 4, 1947.  In July 2007, the Veteran filed a NOD with the disability ratings assigned.  The RO issued a SOC in July 2008, and the Veteran filed a VA Form 9 in September 2008.  

In a May 2007 rating decision, the RO granted service connection for right knee limitation of motion, for right knee instability, for lumbar spine disability, and for radiculopathy of the right and left lower extremities-each effective February 11, 2004.  In July 2007, the Veteran filed a NOD with the effective dates assigned, the application of the bilateral factor, and the overall combined evaluation for his service-connected disabilities.  The RO issued a SOC in July 2008, and the Veteran filed a VA Form 9 in September 2008.

In an August 2007 rating decision, the RO granted a TDIU, effective June 20, 2005.  In November 2007, the Veteran filed a NOD arguing that the February, May, and August 2007 rating decisions should have been decided by the same DRO.  The RO issued a SOC in July 2008, and the Veteran filed a VA Form 9 in September 2008.

In a July 2008 rating decision, the RO, inter alia, continued a 50 percent rating for a psychiatric disorder, characterized as posttraumatic stress disorder (PTSD), and granted a TDIU effective February 11, 2004.  In September 2008, the Veteran filed a NOD with the effective date assigned for the award of TDIU.  During a March 2009 Informal Conference, the Veteran's son also raised the issue of clear and unmistakable error (CUE) in the October 1945 rating decision assigning an initial, 50 percent rating for the Veteran's psychiatric disorder.  In March 2009, the RO issued a SOC with regards to the effective date assigned for a TDIU, and the Veteran filed a VA Form 9 in April 2009.  In April 2009, the RO issued a SOC regarding CUE in the October 1945 rating decision, and the Veteran filed a VA Form 9 in May 2009.  

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  At the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011). 

In February 2011, the Board denied the claim for an initial rating in excess of 10 percent for residuals of a head trauma, to include skull indentation, and the claims for an effective date earlier than February 11, 2004 for the award of service connection for right knee limitation of motion, right knee instability, a lumbar spine disability, and right and left lower extremity radiculopathy secondary to lumbar spine disability, to include on the basis of CUE.  The Board also denied the Veteran's claim that the VA rating decisions dated on February 22, 2007, May 23, 2007, and August 2, 2007 should have been decided by the same Decision Review Officer (DRO), and the Veteran's claim that the October 13, 1945 decision in which the RO assigned an initial 50 percent rating for a psychiatric disability, characterized by psychoneurosis, hysteria, should be revised or reversed on grounds of CUE.  

In February 2011 The claim for service connection for a right arm/elbow disability, the claim for higher initial rating for residuals of head trauma, to include a right parietal scar, as well as the issues of whether the May 23, 2007 rating decision properly applied the bilateral factor to the right and left lower extremities and properly assigned the overall combined evaluation for the Veteran's service-connected disabilities, and the claim for an effective date earlier than February 11, 2004 for the award of a TDIU, were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  

After completing the requested development, the RO granted a 10 percent rating for the Veteran's right parietal scar from July 27, 2011, denied ratings in excess of those assigned at that time, and continued to deny the remaining claims (as reflected in an September 2011 rating decision and supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration. [The Board notes, parenthetically, that the RO also assigned a separate evaluation for traumatic brain injury (TBI) with posttraumatic migraine headaches].

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for right parietal scar as residual of head trauma, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board has considered the Veteran's contentions to the effect that a 2003 stipulated agreement entered between himself and VA effectively vacated all previous rating decision, to specifically include the 1945 rating decision issued immediately after his discharge from service, and that he still has an open, unadjudicated claim from 1945 for which a valid rating decision has not been issued.  In the October 1945 rating decision, the RO granted service connection for psychoneurosis, hysteria, and awarded a 50 percent rating effective September 29, 1945.  Service connection for injury to the back and right leg were denied.  In an October 1947 rating decision, the RO reduced the rating for psychoneurosis to 30 percent, effective December 2, 1947.  The Board notes that in February 2003, the United States Court of Appeals for Veterans Claims (Court) granted a stipulated agreement entered into by both parties.  The parties agreed that a 50 percent rating for the Veteran's psychiatric disability would be assigned effective the day following his discharge from service, effectively reinstating the 50 percent rating from December 2, 1947.  A review of the terms of this agreement does not reflect that the 1945 decision was invalidated and has yet to be readjudicated, as alleged.  The 2003 agreement also does not reflect that the Court vacated all previous rating decisions.  

To the extent that the Veteran continues to  allege CUE in the effective dates assigned for the awards of service connection for his right knee and lumbar spine disabilities, and CUE in the October 1945 rating decision, the Board notes that these claims were addressed in the previous February 2011 Board decision, and are no longer on appeal.  As such, these contentions will not be addressed in this decision.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  Competent, probative evidence does not support a finding that the Veteran currently has, or at any time pertinent to the current claim, has had, a right arm/elbow disability upon which to predicate a grant of service connection.

3.  From the November 4, 1947 effective date of the award of grant of service connection through July 26, 2011, the Veteran's right parietal scar, as residual of head trauma, was not shown to involve complaints of pain on examination, nor was the scar disfiguring, poorly nourished, ulcerated, deep, or unstable, and the scar did not limit the function of any body part.

4.  As of the date of a July 27, 2011 VA examination, the Veteran's right parietal scar has been shown to be painful on examination; however, it is less than 6 square inches (39 sq. cm.) in size, is not poorly nourished, ulcerated, deep, or unstable, and does not limit the function of any body part.

5.  Pursuant to 38 C.F.R. § 4.26, at the time of the May 2007 rating decision, the RO properly applied a bilateral factor of 3.4 percent to the Veteran's service-connected disabilities of the right and left lower extremities.

6.  Under the Combined Rating Table set forth in 38 C.F.R. § 4.25, the Veteran's combined total rating at the time of the May 2007 rating decision was 80 percent, effective February 11, 2004.  

7.  On February 11, 2004 the Veteran filed a claim for a TDIU; no informal claim was received prior to that date, nor was a claim for TDIU reasonably raised or inferred from the evidence of record.  

8.  Although the Veteran has not worked since approximately 1986, a factually ascertainable increase in disability to support award of a TDIU was not shown within the one year period prior to the filing of the February 2004 claim for TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right arm/elbow disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for an initial, compensable rating for right parietal scar, as residual of head trauma, prior to July 27, 2011, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (1947-2011).

3.  The criteria for a rating in excess of 10 percent for right parietal scar, as residual of head trauma, from July 27, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2011).

4.  The claim that the May 23, 2007 rating decision improperly applied the bilateral factor to the right and left lower extremities is without legal merit.  38 C.F.R. §§ 4.25, 4.26 (2011).  

5.  The claim that the May 23, 2007 rating decision improperly assigned the overall combined evaluation for the Veteran's service-connected disabilities is without legal merit.  38 C.F.R. §§ 4.25, 4.26 (2011).  

6.   The claim for an effective date earlier than February 11, 2004, for the award of a TDIU is without legal merit.  38 U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

At the outset, the Board notes that, as regards the Veteran's earlier effective date claim, and claims with respect to whether the May 23, 2007 rating decision properly applied the bilateral factor to the right and left lower extremities and properly assigned the overall combined evaluation for the Veteran's service-connected disabilities, the Veteran has been notified of the reasons for the denial of the claims, and has been afforded opportunity to present evidence and argument with respect to these claims.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, these claims lack legal merit.  As the law, and not the facts, is dispositive of each claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the remaining claims on appeal, the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the claim for service connection for right arm/elbow disability, in a September 2006 pre-rating letter and March 2011 post-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In addition, the September 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the March 2011 letter, and opportunity for the Veteran to respond, the September 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

As regards the Veteran's claim for higher rating for right parietal scar, the July 2008 SOC set forth the criteria for higher ratings for scars.  Post-rating letters dated in May 2007 and March 2009 provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The Board recognizes that the Veteran was not told what the evidence must show to support the claim for a higher initial rating.  To whatever extent the aforementioned letters and SOC are deficient in meeting the VCAA requirements with respect to this claim, the Board notes that the claims file reflects that the Veteran had actual knowledge of the information and evidence necessary to support his claim for a higher initial rating.  In this regard, through various statements and through testimony to the undersigned, the Veteran made clear that he understood that higher ratings were available based on increasing symptomatology.  Given these statements, the Board finds that any error in notice regarding substantiating the claim for a higher initial rating is harmless because actual knowledge of the evidence must show to substantiate the claim is shown.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records and various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the June 2010 Board hearing, as well as various written statements provided by the Veteran, and by his family members, on his behalf.  No further RO action on ay these matters, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded an examination to obtain an opinion regarding the etiology of the Veteran's claimed right arm/elbow disability.  The Board has reviewed the record, and, for reasons that will be explained below, finds that there is no duty to obtain a medical opinion regarding this claim for service connection on appeal.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection for a Right Arm/Elbow Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that he is entitled to service connection for a right arm/elbow disability, as he believes that this disability was incurred during service when he was injured as the result of a fall due to an explosion on his ship.  He indicated that he was thrown 50 to 100 feet in the air, resulting in multiple injuries, including his to his right upper extremity.  

The Veteran's service treatment records confirm that the Veteran was blown approximately 50 feet in the air and fell back on the deck of the ship in June 1944 as the result of his ship being stuck by a mine.  He complained of knee, back, and head injury, as well as an arm injury.  A slight contusion of the right elbow was noted in June 1944, but x-ray findings were negative.  Physiotherapy on the right arm began later in June 1944, and he was discharged to duty in July 1944.  A report from August 1945 notes that the Veteran could not use his right arm for 10 days, but then he was suddenly able to extend arm fully.  He still complained of pain during throwing motion.  It was noted that a diagnosis of conversion hysteria fit well with his recovery from arm and leg contractures.    

The report of a January 1947 VA examination following the Veteran's discharge from service notes the Veteran's complaints of weakness of the right leg and back, as well as nervousness.  No right arm or elbow complaints were indicated.  Further VA examinations conducted in October 1950 and October 1955 do not indicate any complaints with regard to the right arm.  

Statements from the Veteran's shipmates note that they had witnessed the Veteran's physical injuries after the ship explosion, including to the right arm.  

Private medical records from the Gilliam County Medical Center dated in 1997 refer to knee complaints, but do not mention right arm complaints.

The report of an April 1998 VA joints examination indicates that the Veteran was seen for evaluation of his back and right knee; no right arm or elbow disability was indicated.   Another VA joints examination dated in April 2007 also evaluates only the Veteran's right knee and back injuries stemming from the ship explosion.

During the Veteran's June 2010 Board hearing, the Veteran reported that he has been diagnosed with peripheral neuropathy of the right upper extremity.  

In sum, the Board finds that there is no medical diagnosis of a right arm or elbow disability of record.  The claims file includes numerous VA examinations and private records showing treatment for various disabilities.  None of these records reflects a diagnosis of a right arm or elbow disability.  Significantly, moreover, the Veteran has not presented or identified existing medical evidence that reflects any actual diagnosis of chronic right arm/elbow disability, and, on this record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard. 
 
VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the claim on appeal does not meet the fundamental requirement to obtain a VA medical opinion.  The competent, persuasive evidence of record simply does not establish that the Veteran has a current right arm/elbow disability, or persistent or recurrent symptoms of a right arm/elbow disability.  Moreover, the Veteran has neither presented nor identified any medical evidence reflecting an actual diagnosis of any right arm/elbo2 disability.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, pertinent medical evidence does not support a finding that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the medical evidence, in adjudicating the claim, the Board has considered the assertions of the Veteran to the effect that he has been diagnosed with a right arm/elbow disability; however, this evidence does not provide a basis for allowance of the claim.  The Board notes that the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

In this case, however, the claim turns on the medical matter of current disability (a medical diagnosis), a matter within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on the matter of current diagnosis (and, if shown, the matter of medical etiology) upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for a right arm/elbow disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56.

B. Claim for Higher Ratings for Right Parietal Scar

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between a claim involving a veteran's disagreement with the initial rating assigned at the time service connection is awarded for a disability, and a claim for higher rating for already service-connected disability.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

In this appeal, because the RO has already assigned staged ratings for the Veteran's right parietal scar, the Board will consider the propriety of the assigned rating at each stage, as well as whether any further staged rating of the disability at issue, pursuant to Fenderson, is warranted.

Historically, by rating action dated in July 1998, the RO granted service connection for a scar of the right frontal area and assigned a 0 percent (noncompensable) rating, effective February 21, 1997.  As noted above, in February 2007, the RO found CUE in the effective date assigned in the July 1998 rating decision, and assigned an effective date of November 4, 1997.  The Veteran appealed the rating assigned.  During the course of his appeal, the RO granted a 10 percent rating for the disability, recharacterized as head trauma and laceration residuals, including right parietal scar with cutaneous sensory nerve injury, effective July 27, 2011.  

Since November 1947, VA has revised portions of the criteria for evaluating skin disabilities, to include scars, on numerous occasions.  See 38 C.F.R. § 4.118.  The Board notes, however, that the Diagnostic Codes under which the Veteran's disability has been evaluated-7804 and 7805-have remained largely unchanged since 1947.

As indicated above, the Veteran's residual scar of the right parietal area is rated under 38 C.F.R. § 4.118, Diagnostic Code 7804, for scars, painful on examination.  Under that diagnostic code, a maximum 10 percent rating is assigned for a superficial scar that is painful on examination.  See 38 C.F.R. § 4.118 (2011).

Under DC 7801, as revised effective August 30, 2002, scars that involve an area other than the head, face, or neck that are deep or that cause limited motion, with an area or areas exceeding 6 square inches (39 sq. cm.), warrant a 10 percent rating.  Higher ratings are warranted for scars covering a greater area.  Under revised DC 7802, scars that involve an area other than the head, face, or neck that are superficial and that do not cause limited motion, but involve an area of 144 square inches (929 sq. cm. or greater), warrant a 10 percent rating.  Under the criteria of revised DC 7803, superficial scars that are unstable warrant a 10 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  Under revised DC 7805, scars may also be rated on the basis of any related limitation of function of the body part which they affect.  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board also notes that other substantive changes to the criteria for rating scars were implemented by another regulatory amendment, effective October 23, 2008.  The Board observes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither situation applies in this case, the 2008 rating changes are inapplicable.

Considering the pertinent evidence in light of the applicable criteria, the Board finds that an initial, compensable rating for the Veteran's right parietal scar for the period prior to July 27, 2011 is not warranted, nor is a disability rating in excess of 10 percent warranted from July 27, 2011.

The Veteran's service treatment records reflect that he was stationed on a minesweeper, which struck a mine and sunk in June 1944.  The Veteran was thrown against a bulkhead, and was unconscious for two hours.  There was a 2 centimeter superficial laceration of the right frontal area.  

On VA examination in January 1947, the Veteran did not complain of any disability with respect to the in-service head injury or residual scarring.  Scarring was also not discussed on VA examination in October 1950 or again in October 1955.  

On VA examination in April 1998, the Veteran reported that he injured his head on the right side of the scalp in service.  He described a scalping-type injury with the scalp peeled back and overlying the right ear.  The examiner noted that service treatment records reflect a scalp laceration, without any other detail of the injury.  On inspection, the examiner observed an indentation of the right parietal scalp, just lateral to the midline.  This measured 1 to 1.5 centimeters in diameter.  There was also a scar in the medial right eyebrow, extending in to the forehead, and a very fine, almost indefinable scar in the right parietal area that would be a continuation of that scare with the eyebrow.  The scar was so ill-defined that its limits could not be noted.

On VA examination in July 2011, the Veteran reported that he initially injured his head in service when several mines exploded under his ship, causing him to be thrown against the metal bulkhead and strike the right frontal area.  He reported facial laceration and skull fracture.  On physical examination, the examiner observed a 1 centimeter depression over the right temporal area associated with a faint, non-raised, mildly tender jagged scar approximately 10 centimeters in length spanning from the lateral superior border of the right eyebrow and the anterior parietal area.  The examiner notes that the scar was faint, non-raised, and was superficial.  There was mild pain to touch.  The scar was described as stable and did not limit facial movement.  There was an associated right temporal round skull depression measuring 1.5 centimeters in diameter that was also tender.  

With respect to the period prior to July 27, 2011, the Board finds no basis to assign a compensable rating for the right parietal scar.  As indicated above, Diagnostic Code 7804, which has remained essentially unchanged since 1947, requires objective evidence of pain upon examination of the scar for the assignment of a compensable, 10 percent rating.  In this case, it is well documented that the Veteran sustained head trauma and residual scalp laceration in service.  However, there are no objective findings that reflect painful scaring at any time from November 1947 to July 2011.  The only medical evidence reflecting any discussion of the scalp laceration is the April 1998 VA examination report in which the examiner indicated that the scar was so ill-defined that its limits could not be noted.  

The Board has also considered the applicability of other diagnostic codes pertaining to this disability for the period from November 4, 1947 through July 27, 2011.  However, as there are no findings pertinent to the scar to indicate a disfiguring scar, scarring as the result of second or third degree burns, a poorly nourished scar with repeated ulceration, or limitation of motion of the affected part, the Board finds no basis to assign a compensable rating under the revised or former applicable rating criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (1947-2011).  

As regards period since July 27, 2011 the Board has also determined that a rating in excess of 10 percent is not warranted.  While the scar is on the Veteran's head, there is no visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Therefore, a higher rating is not warranted under DC 7800.  Also as noted above, the scar measures less than 39 square centimeters and is not deep.  Thus, a higher rating under DCs 7801 or 7802 is not warranted.  Moreover, the Board notes that a higher rating under DC 7804 for painful or unstable scars is warranted only if there three or more such scars.  In this case, there is only one scar.  In addition, medical evidence from this time period does not reflect that the scar results in functional impairment or limitation of motion warranting a higher rating under DC 7805.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating's rating schedule.  


C.  Proper Application of Bilateral Factor 
and Overall Combined Evaluation

VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veteran's service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity. 38 C.F.R. § 4.25. 

To calculate the combined evaluation for four disabilities, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability. Next, the degree of first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate.  The figure that appears in the space where the column and row intersect represents the combined value of the two.  Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability. The combined value for the three disabilities will be found in the space where the column and row intersect.  Finally, the combined value of the three disabilities is combined in the table with the degree of the fourth disability. The combined value for all four disabilities will be found in the space where the column and row intersect.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards.  38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.26, when a partial disability results from a disease or injury of both arms or legs, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e. not combined) before proceeding with further combinations, or converting to degree of disability.  This is known as the bilateral factor.  The bilateral factor will be applied to such bilateral disability before other combination are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations.  See 38 C.F.R. § 4.26 (2011).  

In this case, at the time of the May 2007 rating decision, service connection was in effect for  right knee disability, characterized as limitation of motion associated with right knee injury residuals, including internal derangement, degenerative joint disease, and chondrocalcinosis, with a history of traumatic synovisits, contusion, and partial anterior cruciate ligament tear, for which a 10 percent rating was assigned from February 11, 2004.  A separate 10 percent rating for right knee for instability also has been assigned, effective February 11, 2004.  Service connection was also granted, and a 10 percent rating assigned, each, for right and left lower extremity radiculopathy associated with lumbar spine disability, also effective February 11, 2004.  There were no other service-connected disabilities pertaining to the right or left lower extremity.

The Board notes that each disability affecting the lower extremities is rated as 10 percent disabling.  Using the combined ratings table under 38 C.F.R. § 4.25, the Veteran's right knee disabilities and right and left lower extremity radiculopathy result in a combined rating of 34 percent.  Applying the bilateral factor, 3.4 percent is added to this value, resulting in a combined rating of 37.4 percent.  This number is rounded to 40 percent, and represented the rating for the disabilities affecting the Veteran's bilateral lower extremities.  See 38 C.F.R. § 4.25(a).  

The Veteran's other service-connected disabilities not involving the right or left lower extremity at the time of the May 2007 rating decision included posttraumatic stress disorder (PTSD) (rated as 50 percent disabling), lumbar spine disability (rated as 20 percent disabling), right head trauma and laceration residuals, including skull indentation (rated as 10 percent disabling); and mumps with orchitis and one atrophied testicle, appendectomy scar, and head trauma and laceration residuals, including right parietal scar (each rated as noncompensable).  

To derive the combined total evaluation, the Veteran's service connected disabilities are placed in order of their severity as prescribed under 38 C.F.R. § 4.25.  In this case, the order of severity is 50 percent (PTSD), 40 percent (bilateral lower extremities using bilateral factor), 20 percent (lumbar spine), and 10 percent (skull indentation).  Using the combined ratings table under 38 C.F.R. § 4.25, the Board arrives at a combined rating of 80 percent.

The May 2007 rating decision reflects that the RO properly applied the bilateral factor to the right and left lower extremities, in that the RO applied a bilateral factor of 3.4 percent to the Veteran's bilateral lower extremity disabilities, and arrived at an 80 percent combined rating, effective February 11, 2004.  

Based on these facts, the Board finds no error in the RO's application of the bilateral factor or calculation of the combined total rating of 80 percent, as alleged, and the claims in this regard must be denied.  Where, as here, the law and not the evidence is dispositive, these matters must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

D.  Effective Date of Award of TDIU

Generally, the effective date of an award of compensation is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The record reflects that the Veteran a claim for TDIU in May 2007.  In an August 2007 rating decision, the RO awarded a TDIU, effective June 20, 2005.  In a July 2008 rating decision, the RO found clear and unmistakable error with regard to the effective date assigned for the award of the TDIU, and granted and earlier effective date of February 11, 2004, the date at which the Veteran submitted an earlier statement reflecting his intent to file a claim individual unemployability, which is also the date the Veteran met the schedular criteria for a TDIU.

In his September 2008 NOD, the Veteran argued that he is entitled to an earlier effective date for the award of a TDIU, indicating that the VA has never properly developed his case for retroactive TDIU benefits despite clear evidence in the file warranting such consideration.  

The Board notes that the Veteran has submitted a number of statements over the years prior to February 2004 reflecting that he has been improperly denied benefits and that his service-connected disabilities warranted higher ratings and were improperly rated.  He has essentially argued that he is entitled to a 100 percent total disability rating since his discharge due to erroneous application of the schedular rating criteria and errors in prior rating decisions.  However, there is communication of record prior to February 2004 reflecting intent to file a claim for TDIU.

Furthermore, the Board finds that it is not factually ascertainable that an increase in disability to support the award of a TDIU had occurred within one year of the February 11, 2004, date of claim.

Here, the record reflects that the Veteran has not been employed for many years, well prior to the February 2004 date of claim.  There is also no medical evidence of record dated within one year of the February 2004 claim.  However, earlier medical records reflect that the Veteran worked as a farmer.  On VA examination in April 1998, the Veteran indicated that he lived on a ranch, but was currently involved very minimally due to age and physical conditions, including his back and legs.  Other physical problems included pain in the shoulders and neck, as well as hearing loss, headaches, and high cholesterol.  On his VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he stopped working in 1986 due physical disabilities and the effects of the Conservation Reserve Program.  He indicated that the only choice he was afforded by virtue of his physical condition was to place his property in the program and retire.

While pertinent medical and other evidence of record tends to indicate that the Veteran's service-connected disabilities certainly impacted his ability to obtain and retain employment within the year prior to the February 2004 claim and that the Veteran was not employed, they do not show that he was then rendered unable to work in any capacity, solely due to his service-connected disabilities.  Rather, these records reflect that the Veteran gradually stopped working on the farm as a result of his deteriorating physical condition, including both service-connected and nonservice-connected disability, aging, and other factors.

In sum, prior to the filing of the claim for TDIU in February 2004, there was no pending claim pursuant to which a TDIU could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability to support a TDIU had occurred.

The Board emphasizes that the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of a TDIU earlier than February 11, 1004, is assignable, this matter must be denied as without legal merit.  See Sabonis, 6 Vet. App. at 430.


						(CONTINUED LON NEXT PAGE)



ORDER

Service connection for a right arm/elbow disability is denied.

An initial, compensable rating for right parietal scar, as residual of head trauma, prior to July 27, 2011, is denied.  

A rating in excess of 10 percent for right parietal scar, as residual of head trauma, from July 27, 2011, is denied.

The claim that the May 23, 2007 rating decision improperly applied the bilateral factor to the right and left lower extremities is denied.

The claim that the May 23, 2007 rating decision improperly assigned the overall combined evaluation for the Veteran's service-connected disabilities is denied.

An effective date earlier than February 11, 2004, for the award of a TDIU, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


